        Case 4:21-cv-00216-WTM-CLR Document 4 Filed 07/27/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT

                    SOUTHERN DISTRICT OF GEORGIA
                                                  4:21-CV-216
ġ        ġ     ġ     ġ     ġ     ġ      CASE NO. ________________________

ġ
ġġġ      GENERAL ORDER FOR SOCIAL SECURITY APPEALS
ġ
         Pursuant to 28 U.S.C. § 636(b) and this Court’s Local Rule 72.3(a),

this appeal from the final decision of the Commissioner of Social Security

denying plaintiff's claim for Social Security benefits has been referred to

the Magistrate Judge for review and recommendation as to disposition.

         Upon the service of the Complaint on defendant, filing of the record

and briefing shall conform to the following schedule:

      (1) Within sixty days after service of the Complaint, defendant shall
      serve a copy of the administrative record on plaintiff and file it with
      the Court. 1 The filing of the administrative record shall be deemed
      an answer to the Complaint.

      (2) Within thirty days from the filing of the Answer and
      administrative record, plaintiff shall serve and file a brief setting
      forth all errors which plaintiff contends entitle the plaintiff to relief.

      (3) Within forty-five days after service of plaintiff’s brief, defendant
      shall serve and file a brief which responds specifically to each issue
      raised by plaintiff.

1    In those cases where a Fed. R. Civ. P. 12 motion to dismiss is warranted, the
Commissioner shall file a motion to dismiss in lieu of filing the administrative record.
The motion to dismiss shall be filed within sixty days of service of the Complaint. Any
opposition to the motion shall be filed within fourteen days of service of the motion,
and any reply shall be filed within seven days of service of the opposition.
     Case 4:21-cv-00216-WTM-CLR Document 4 Filed 07/27/21 Page 2 of 4




   (4) Plaintiff may file a brief in reply to the brief of defendant within
   fourteen days of service of defendant’s brief.

      Plaintiff’s brief shall contain under the appropriate headings and in

the order here indicated:

   (a) A statement of the issues presented for review, set forth in
   separate numbered paragraphs.

   (b) A statement of the case. This statement should indicate
   briefly the course of the proceedings and its disposition at the
   administrative level and should set forth a general statement of the
   facts.   This statement of facts shall include plaintiff's age,
   education, and work experience; a summary of physical and mental
   impairments alleged; a brief outline of the medical evidence; and a
   brief summary of other evidence of record. Each statement of fact
   shall be supported by reference to the page in the record where the
   evidence may be found.

   (c) An argument. The argument shall be divided into sections
   separately treating each issue and must set forth the contentions of
   plaintiff with respect to the issues presented and reasons therefor.
   Each contention must be supported by specific reference to the
   portion of the record relied upon and by citations to statutes,
   regulations, and cases supporting plaintiff's position. CM/ECF
   citations are encouraged. Citations to unreported appellate or
   district court opinions must be accompanied by a copy of the
   opinion if the case is unavailable on Westlaw.

   (d) A short conclusion stating the relief sought.

      The issues before the Court are limited to the issues properly raised

in the briefs.

      Defendant’s brief shall conform to the requirements set forth above
                                      2
     Case 4:21-cv-00216-WTM-CLR Document 4 Filed 07/27/21 Page 3 of 4




for plaintiff’s brief, except that a statement of the issues and a statement

of the case need not be made unless defendant is dissatisfied with

plaintiff’s statement thereof.     All references to the record and all

assertion(s) of fact must be accompanied by citations to the record.

     Arguments in the briefs should be short and succinct, citing by page

in the transcript the necessary evidentiary support. Inasmuch as this

circuit has formulated a fair body of law in social security cases, citations

to Eleventh and former Fifth Circuit decisions will be expected. Bonner

v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981). CITE CASES

FROM OTHER CIRCUITS ONLY WHERE THERE IS NO ELEVENTH

CIRCUIT AUTHORITY OR IF IN ACCORDANCE WITH THIS

CIRCUIT’S PRECEDENTS.            BRIEFS FAILING TO COMPLY WITH

THIS DIRECTIVE WILL BE DEEMED NONRESPONSIVE AND MAY

BE RETURNED BY THE COURT.

     Requests for remand must strictly comply with the provisions of

42 U.S.C. § 405(g). Remands should be designated as either “sentence

four” or “sentence six” remands. Melkonyan v. Sullivan, 501 U.S. 89

(1991). Counsel are advised to read the discussion of remands set forth

in Newsome v. Shalala, 8 F.3d 775 (11th Cir. 1993). Any requests for
                                     3
     Case 4:21-cv-00216-WTM-CLR Document 4 Filed 07/27/21 Page 4 of 4




remand not clearly designated as proceeding under one or the other

sentence will be deemed vague and unresponsive. The opposing party

shall promptly make known its opposition or acquiescence to any request

for remand.

     The Court will allow a single thirty-day extension of any part of this

scheduling order by stipulation of the parties.    Court approval is not

required for this extension.   The stipulation must be filed with the

Court. With the exception of this single thirty-day extension, requests

to modify this Order must be made by written motion and will be granted

only for good cause.

     Let a copy of this Order be served upon counsel for the parties.

     SO ORDERED.


                                     _______________________________
                                      __________________________
                                     CHRIS   P ER L. RAY
                                      HRISTOPHER
                                         STOPH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                    4
